82849: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31083: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82849


Short Caption:WHITE LANTERN LLC VS. OCWEN LOAN SERV., LLCCourt:Supreme Court


Related Case(s):78222, 78222-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A713646Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/18/2021 / Singer, MichaelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantWhite Lantern LLCJoseph Y. Hong
							(Hong & Hong)
						


RespondentMortgage Electronic Registration Systems, Inc.Christina V. Miller
							(Wright, Finlay & Zak, LLP/Las Vegas)
						


RespondentOcwen Loan Servicing, LLCChristina V. Miller
							(Wright, Finlay & Zak, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


05/04/2021Filing FeeFiling Fee due for Appeal. (SC)


05/04/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-12737




05/04/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-12741




05/13/2021Filing FeeFiling Fee Paid. $250.00 from Hong & Hong.  Check no. 3858. (SC)


05/13/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-13811




05/18/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Michael H. Singer. (SC)21-14324




06/03/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Docketing Statement due:  June 17, 2021.  (SC)21-15727




06/03/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)21-15932




06/09/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-16511




06/10/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-16783




06/22/2021Transcript RequestFiled Certificate that No Transcript is Being Requested. (SC)21-18030




09/07/2021MotionFiled Appellant's Unopposed Motion to Extend Time to File Opening Brief and Appendix. (SC)21-25937




09/08/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: October 7, 2021. (SC)21-26028




10/06/2021MotionFiled Appellant, White Lantern, LLC's, Motion to Dismiss Appeal. (SC)21-28738




10/13/2021MotionFiled Respondents' Response to Motion to Dismiss. (SC)21-29430




10/14/2021Notice/IncomingFiled Appellant's Notice In Support Of Motion To Dismiss Appeal. (SC)21-29503




10/28/2021Order/DispositionalFiled Order/Voluntary Dismissal.  Having considered the motion, opposition, and reply, the motion to dismiss is granted.  This appeal is dismissed.  Each party shall pay its own costs and fees.  This court declines respondents' request to impose terms on the dismissal.  Case Closed/No Remittitur Issued.  NNP21-EC/KP/DH  (SC)21-31083





Combined Case View